NUMBER 13-21-00229-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                         IN THE INTEREST OF A.D.A., A CHILD


                    On appeal from the 430th District Court
                          of Hidalgo County, Texas.


                                         ORDER

              Before Justices Longoria, Hinojosa, and Tijerina
                             Order Per Curiam

       This cause is before the Court on appellant’s amended motion to stay time to file

appellant’s brief, which we construe as a motion for an extension of time to file appellant’s

brief. Appellant’s brief is currently due on September 7, 2021. Appellant’s counsel has

informed the court that she intends to file a supplemental reporter’s record and that “the

failure to timely designate the entire reporter’s record was due to no fault of [appellant.]”
       The Court, having fully examined and considered appellant’s motion is of the

opinion that the motion should be granted. The Court, however, requires strict adherence

to the briefing rules in appeals of parental termination cases, such as this appeal, and

looks with disfavor upon the delay caused by such extension requests. See TEX. R. APP.

P. 38.6; see also id. at R. 28.4.

       It is therefore ordered that the Honorable Victoria Guerra, counsel for appellant,

file the appellate brief with this Court by the earlier of twenty days following the filing of

the supplemental reporter’s record or October 1, 2021. Further motions for extension of

time will not be favorably entertained by this Court, absent extraordinary circumstances.



                                                                 PER CURIAM


Delivered and filed on the
1st day of September, 2021.




                                              2